Citation Nr: 1203914	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  06-22 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for arthritis of the cervical spine.

2.  Entitlement to service connection for a stomach condition, to include gastroesophageal reflux disease, gastritis, and/or Barrett's esophagus.  

3.  Entitlement to service connection for arthritis of the thoracic spine (claimed as arthritis).

4.  Entitlement to a disability rating greater than 20 percent for a lumbosacral strain with degenerative changes prior to March 13, 2008, and greater than 40 percent from March 13, 2008 to the present day. 

5.  Entitlement to a separate compensable initial rating for radiculopathy of the left lower extremity prior to August 15, 2007, and to an initial rating greater than 10 percent from August 15, 2007 to the present day.

6.  Entitlement to a separate compensable initial rating for radiculopathy of the right upper extremity prior to August 15, 2007, and to an initial rating greater than 10 percent from August 15, 2007 to the present day.

7.  Entitlement to a compensable disability rating for service-connected residuals of a hemorrhoidectomy.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1966 to November 1970, and in the United States Air Force from June 1971 to June 1988. 

This matter is before the Board of Veterans' Appeals (the Board) on appeal of March 2005 and November 2006 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

Procedural history

Lumbosacral spine, radiculopathy, and cervical spine claims

The RO awarded the Veteran service connection for a chronic lumbosacral strain with degenerative disc disease in a November 1988 rating decision.  An initial disability rating of 10 percent was assigned, effective July 1, 1988.  In June 2004, the Veteran filed an increased rating claim for his lumbar spine disability, and a service-connection claim for cervical spine arthritis. 

In the above-referenced March 2005 rating decision, the RO increased the Veteran's lumbar spine disability rating from 10 to 20 percent, effective June 2, 2004, and denied the Veteran's service-connection claim for cervical arthritis.  The Veteran disagreed with this assigned disability rating and with the denial of his cervical spine claim.  He perfected appeals as to both issues.

The Board notes that during the pendency of the appeal, the RO increased the Veteran's lumbar spine disability rating from 20 to 40 percent, effective March 13, 2008.  See the RO's June 2009 rating decision.  Additionally, the RO issued a rating decision in May 2008 awarding the Veteran two separate 10 percent disability ratings for radiculopathy of each lower extremity respectively, both effective August 14, 2007.  These neurologic abnormalities have been medically associated with the Veteran's service-connected lumbar spine disorder.  VA regulation requires that neurologic abnormalities associated with a service-connected spine disorder be assessed and rated separately when considering the overall disability picture of that spine disorder.  See 38 C.F.R. § 4.71(a), Diagnostic Codes 5235 to 5243, Note (1).  To the Board's knowledge, the Veteran has not indicated satisfaction with the assigned 40 percent rating for his lumbar spine disorder or its effective date, or to the two assigned 10 percent ratings for his right and left lower extremity radiculopathy, or their effective dates.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  As such, the overall issue of entitlement to an increased rating for a lumbar spine disability remains on appeal, and includes analysis as to the propriety of the initial ratings and assigned effective dates for his associated lower extremity neuropathies.



	(CONTINUED ON NEXT PAGE)
Thoracic spine claim

In June 2004, the Veteran filed a service-connection claim for arthritis generally.  The RO denied this claim in the above-referenced March 2005 rating decision.  The Veteran filed a notice of disagreement with this determination in June 2005, specifying that his arthritis claim only includes entitlement to compensation for arthritis of the lumbar and cervical spine [discussed immediately above], and of the thoracic spine.  The RO issued a Statement of the Case (SOC) addressing the merits of his thoracic spine arthritis claim in April 2006, and the Veteran timely perfected an appeal as to that issue.  

Hemorrhoidectomy and stomach condition claims

The RO awarded the Veteran service connection for residuals of a hemorrhoidectomy in a November 1988 rating decision; a noncompensable (zero percent) disability rating was assigned, effective July 1, 1988.  In June 2004, the Veteran filed a claim for a compensable rating that was denied by the RO in the above-referenced March 2005 rating decision.  The Veteran disagreed with this determination, and perfected an appeal as to this issue.

Subsequently, the RO denied the Veteran's service-connection claim for gastroesophageal reflux disease (GERD) in a November 2006 rating decision.  The Veteran disagreed with this denial, and perfected an appeal as to this issue as well.  Based on the Veteran's description of his symptoms and the information submitted, the Board finds that his GERD claim also reasonably encompasses his other diagnosed stomach and esophagus disabilities, which include gastritis and Barrett's esophagus.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) [a claim for benefits for one psychiatric disability also encompassed benefits based on other psychiatric diagnoses and should be considered by the Board to be within the scope of the filed claim].  As such, the Board is now expanding the Veteran's claim to include consideration of whether service connection is warranted for any stomach disability, to include GERD and/or his other diagnosed stomach disorders.


The Veteran was scheduled to appear at a videoconferencing hearing with a Veterans Law Judge in April 2010.  On the day of the hearing, the Veteran submitted written notification that he wished to cancel his requested Board hearing.  He has not since asked that this hearing be rescheduled.  Accordingly, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. §§ 20.702(e); 20.704(e) (2011).

In May 2010, the Board remanded the Veteran's claims for additional evidentiary development.  After such was achieved, the Appeals Management Center (AMC) readjudicate the Veteran's claims in an August 2011 Supplemental Statement of the Case (SSOC).  The Veteran's claims folder has been returned to the Board for further appellate review. 

Referred issues

The Board notes that at times during his appeal, the Veteran has noted the presence of arthritis in his knees and feet, and appears to desire that the VA consider granting a service-connection award for these claimed disabilities as well.  See the September 2008 RO hearing transcript, page 8 [noting that he has arthritis in multiple joints to include his neck, back, knees and feet].  Pertinently however, the RO has not yet considered these claims in the first instance.  They are therefore referred to the RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398   (1995) [the Board does not have jurisdiction of issues not yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. App. 384 (1993). 

Remanded issues

With the exception of the Veteran's service-connection claim for cervical spine disability, all of the Veteran's claims are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The evidence of record supports a finding that the Veteran has a cervical spine disability that is related to his military service.


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's cervical spine disability had its onset in the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has given consideration to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  

VCAA notice letters regarding the Veteran's cervical spine claim were sent to the Veteran in August 2004, July 2006 and March 2009.  The Board need not discuss in detail the sufficiency of these letters in light of the fact that the Board is granting the Veteran's service-connection claim on a direct basis.  Any potential error on the part of VA in complying with the provisions of the VCAA has essentially been rendered moot by the Board's grant of the benefit sought on appeal.  Similarly, any failure on the part of the agency of original jurisdiction (AOJ) to comply with the Board's prior remand instructions is also rendered moot by the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice regarding degree of disability and effective dates as required by the decision of the United States Court of Appeals for Veterans Claims (the Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006) in the above-referenced March 2009 VCAA letter.  As discussed in detail below, the Board is granting the Veteran's service-connection claim.  It is not the Board's responsibility to assign a disability rating or effective date in the first instance.  The Board is confident that if required, the Veteran will be afforded any additional appropriate notice needed under Dingess.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2011).  

Relevant law and regulations

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);    38 C.F.R. § 3.303.  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2011).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302   (1999).

For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (the Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran advances two separate theories of entitlement in this case.  First, the Veteran asserts that his cervical spine disability is directly related to his military service based on observations of continuous neck disability symptoms dating from the time he separated from service in 1988 to the present day.  Alternatively, the Veteran also asserts that his current cervical spine disability was caused or aggravated by his service-connected lumbar spine disability.  In this case, the Board need not discuss whether service connection may be awarded on a secondary basis, as direct service connection can be shown based on the evidence of record.  

As noted above, in order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the two.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

With respect to Hickson element (1), it is undisputed that the Veteran has a current diagnosis of cervical spine arthritis.  See, e.g., the December 2009 VA examiner's report [diagnosing degenerative changes of the cervical spine].  Thus, current disability is shown by the record.  

With respect to Hickson element (2), in-service disease or injury, the Veteran asserts that he hurt his entire back, to include his cervical spine, when a fuel tank fell on him while on active duty in the early 1970s.  See the September 2008 RO hearing transcript, page 2.  Although the Veteran's service records clearly document ongoing low back pain resulting from this injury, no specific in-service complaints of neck or cervical spine pain are attributed to this accident.  The Veteran did however complain specifically of neck pain during his active duty service on two occasions.  In January 1978, the Veteran sought treatment for sudden onset substantial squeezing pain radiating from the left neck.  See the Veteran's January 19, 1978 Radiology Report.  Subsequently, in November 1981, the Veteran sought treatment for discomfort of the back of the neck, and complained of limitation of motion.  X-rays taken at that that time were normal.  See the Veteran's November 6, 1981 Radiology Report.  Upon separation from service, the Veteran noted the presence of in-service back pain, and his physician specifically noted "back pain [from] 1973 to present due to a fuel tank coming down on him."  See the Veteran's March 11, 1988 Report of Medical History.  

Although the Veteran's service treatment records do not include documentation of any specific in-service injury to the neck, the Board believes that the Veteran's in-service complaints of neck pain are indeed significant to the inquiry at hand.  The Board also finds it reasonable that the Veteran might have experienced cervical spine pain in addition to low back pain after being hit with a fallen fuel tank in 1973.  The Board accordingly resolves all doubt in the Veteran's favor and finds that an in-service cervical spine injury is shown by the record.  Hickson element (2) is accordingly satisfied as well. 

With respect to crucial Hickson element (3), nexus or relationship, there is no medical opinion of record linking the Veteran's current cervical spine arthritis to the Veteran's military service, or ruling out any such connection.  Ordinarily, under these circumstances, the Board would remand the Veteran's claim so that a VA opinion as to etiology could be obtained.  However, after analyzing the record as a whole, the Board believes that service connection for cervical spine arthritis may be granted based on evidence demonstrating a continuity of symptomatology dating from the Veteran's active duty military service to the present day, per the provisions of 38 C.F.R. § 3.303(b), referenced above.

As noted above, the Veteran complained of neck pain and limitation of motion of the cervical spine in service, and he identified the presence of back pain upon separation in 1988.  He has offered testimony indicating that his remembers experiencing continuous neck pain since his separation from service to the present day.  He was pertinently diagnosed with "minimal degenerative changes" of the cervical spine upon x-ray just less than two years following his separation from service in 1988 [see the Veteran's February 16, 1990 Radiologic Consultation Report], and subsequent post-service treatment reports demonstrate continuous problems with pain and limitation of motion of the cervical spine necessitating surgery to repair a bulging disc in 1996, and selective nerve root injection at C6 in November 2009.  

The Veteran has consistently asserted that his neck problems had their onset during his active duty military service, and have continued since service.  The Board notes that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  In this connection, the Board accordingly finds the Veteran competent to attest to his own in-service and post-service symptomatology.  The Board also finds the Veteran's lay assertions of in-service onset and continuity of symptoms since service credible in light of the objective medical evidence of record discussed above demonstrating in-service complaints of neck pain, a diagnosis of arthritis within two years following separation from service, and an ongoing history of cervical spine problems from that point to the present day.

The Board notes in passing that had x-rays demonstrated the presence of cervical spine arthritis just ten months prior to the date he was first diagnosed in February 1990, the Veteran's cervical spine disability would have been presumed to have been related to active duty service under the provisions of 38 C.F.R. § 3.309(a), noted above.  In any event, the Board finds the February 1990 diagnosis to be highly favorable to the Veteran's assertion that he experienced a continuity of pain symptomatology since his separation from service just two years prior.

Thus, resolving all doubt in the Veteran's favor, the Board concludes that Hickson element (3), nexus or relationship, is satisfied based on a showing of continuity of 
symptoms since service.  Accordingly, a grant of service connection for cervical spine arthritis is warranted, and the benefit sought on appeal is allowed.

ORDER

Service connection for cervical spine arthritis is granted.


REMAND

The Board regrets having to remand the remainder of the Veteran's claims. However, this remand is necessary to ensure that the Veteran receives all consideration due to him under the law. 

Reasons for remand

VA examinations 

A.  Increased rating claims

The Veteran's lumbar spine disability was most recently evaluated by a VA examiner almost four years ago in March 2008.  His service-connected hemorrhoidectomy residuals were last evaluated approximately five years ago in March 2007.  The Veteran has asserted that his current lumbar spine and hemorrhoid disabilities are both more severe than last evaluated, and he has requested that the Board remand these claims so that updated VA examinations can be scheduled.  See the Veteran's December 15, 2011 Post-Remand Brief, page 2.  

With respect to the Veteran's lumbar spine, the Veteran testified in September 2008 that his lumbar spine "is getting worse," and that he can no longer stand for long periods of time.  See the September 2008 RO hearing transcript, pages 2 and 3.  The medical evidence of record dated since March 2008 also appears to indicate a worsening of his lumbar spine-related lower extremity neurological problems.      See the Veteran's March 25, 2010 VA Primary Care Note.  With respect to his hemorrhoids, the Veteran pertinently testified his hemorrhoids are recurring, and that he is now getting tissue fissures that flare up and bleed.  See the September 2008 RO hearing transcript, page 4. 
 Although a new VA examination is not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174 (2007)], the Court has held that where a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, the VA must provide a new examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). In this case, the Veteran is certainly competent to testify as to his perceived increase in hemorrhoid and lumbar spine symptomatology since March 2007 and March 2008 respectively.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board believes that updated medical examinations assessing the current severity of his Veteran's lumbar spine disability [to include its associated neurological disabilities] and his hemorrhoids are necessary to adequately decide each increased rating claim. 

B. Service connection claims

It clear that the Veteran has a number of diagnosed stomach conditions, to include GERD, gastritis, and Barrett's esophagus.  The Veteran contends that he has experienced symptoms of stomach pain, indigestion, and acid reflux continuously from the days of his active duty service to the present day.  Notably his service treatment records include documented treatment for gastritis in June 1981.  See the Veteran's June 12, 1981 Chronological Record of Medical Care.  The Veteran reported frequent indigestion on his Report of Medical History upon separation, and the treating physician at the time pertinently noted that the Veteran has had "frequent indigestion 1987 to present."  See the Veteran's March 11, 1988 Report of Medical History.  Significantly however, the Veteran's examination upon separation included a "normal" clinical evaluation of the abdomen and viscera, and a subsequent VA examination dated just after the Veteran's separation from service in August 1988 noted a "normal digestive system."  See the Veteran's February 25, 1988 Report of Medical Examination; see also the August 1988 VA examiner's report, page 3.  

The Veteran has not been afforded a VA examination to assess the current nature and etiology of his claimed stomach disorders.  Because this case presents certain medical questions about current diagnosis and etiology which cannot be answered by the Board, such must be addressed by an appropriately qualified physician.     See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4)  (2011) [a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim].  Thus, a VA stomach examination should be scheduled.            See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In a similar vein, the evidence of record demonstrates that the Veteran has "slight degenerative changes of the thoracic spine with minimal anterior osteophytosis."  See the Veteran's June 21, 2002 x-ray report by Dr. S.H.  His treatment records pertinently note complaints of pain in the thoracic spine area in December 1974 and September 1976.  See the Veteran's December 24, 1974 Chronological Record of Medical Care [noting complaints of "stabbing pain over the lower right thoracic area" and diagnosing back syndrome of the thoracic area]; see also the Veteran's September 22, 1976 Chronological Record of Medical Care [indicating pain at T12].   The record contains no medical opinion relating any current thoracic spine disability to the Veteran's military service, or ruling out such a connection.  As such, a medical examination should be scheduled to address the etiology of the Veteran's current disability.

The Board notes in passing that it recognizes the General Rating Formula for Diseases and Injuries of the Spine does not separate lumbar spine and thoracic spine disabilities for rating purposes.  Rather, disability of the entire thoracolumbar column is evaluated as one disability.  Although it is true that rating the same symptoms twice under more than one diagnosis would amount to improper pyramiding under 38 C.F.R. § 4.14, it does not follow that simply because the Veteran is service-connected for one spine disorder, he cannot be awarded service connection for another.  Therefore, for the purposes of this remand, the issue of entitlement to service connection for a thoracic spine disability must be developed as VA would any other service-connection claim.  



Accordingly, the case is REMANDED to the Veterans Benefits Administration (VBA) for the following action:

1.  VBA should contact the Veteran and request that he identify any additional medical treatment he has received for his lumbar spine, thoracic spine, lower extremity radiculopathy, stomach or hemorrhoid disabilities.  The Veteran should be provided multiple copies of VA Form 21-4142, Authorization and Consent to Release Information, and should be asked to complete these releases so that VA can obtain treatment records on his behalf.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder. 

2.  VBA must also assure that all notice required by the VCAA has been accomplished, to include notice of the evidence necessary to substantiate his expanded service-connection claim for any stomach disorder, to include GERD, gastritis, and/or Barrett's esophagus.

3.  VBA should then schedule the Veteran for a VA spine examination.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran's thoracolumbar spine, the examiner should document the Veteran's ranges of motion, and describe any functional impairment that exists, to include excess fatigue, weakness, and incoordination.  Additionally, the examiner should assess the current severity of the Veteran's associated right and left lower extremity lumbar radiculopathy.

With respect to the Veteran's thoracic spine in particular, the examiner should provide an opinion with supporting rationale as to whether it is as likely as not (50 percent or more probability) that the Veteran has a thoracic spine disability that had its onset in, or is otherwise related to his active duty military service, to include his in-service complaints of pain in the thoracic area.  If the Veteran has a thoracic spine disability that is as likely as not caused or aggravated by another spine disability [to include his lumbar and/or cervical spine arthritis], this should be made clear.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
A report should be prepared and associated with the Veteran's VA claims folder.

4.  The Veteran should also be scheduled for a VA examination to determine the nature and etiology of  his current stomach conditions.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  After reviewing the Veteran's claims folder, and upon examination of the Veteran, the VA examiner should clarify the Veteran's current disability or disabilities.  The examiner should then provide an opinion with supporting rationale as to whether it is as likely as not that the Veteran has a current stomach disability, to include GERD, gastritis, and/or Barrett's esophagus, that had its onset in, or is otherwise related to the Veteran's active duty military service.  The examiner should specifically discuss the Veteran's documented treatment for gastritis in service, as well as his in-service complaints of frequent indigestion.  

A clear rationale for all opinions must be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.
A report should be prepared and associated with the Veteran's VA claims folder.

5.  The Veteran should also be scheduled for a VA examination to determine the nature severity of his service-connected hemorrhoid disorder.  The Veteran's claims folder and a copy of this REMAND should be forwarded to and reviewed by the VA examiner.  In particular, the VA examiner should specify whether the Veteran has hemorrhoids that are large or thrombotic, and/or irreducible.  The examiner should also discuss whether the Veteran's hemorrhoids have excessive redundant tissue, and whether they are frequently recurring.  Finally, the examiner should note whether the Veteran's hemorrhoid disorder is manifested by persistent bleeding with secondary anemia, or with fissures.  A report should be prepared and associated with the Veteran's VA claims folder.

6.  Following the completion of the foregoing, and after undertaking any other development it deems necessary, VBA should then readjudicate the Veteran's increased rating and service-connection claims on appeal.  If the claims are denied, in whole or in part, VBA should provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


